Name: Council Decision (EU) 2017/876 of 18 May 2017 on the accession of the European Union to the International Cotton Advisory Committee (ICAC)
 Type: Decision
 Subject Matter: trade policy;  plant product;  politics and public safety;  international affairs;  international trade;  leather and textile industries
 Date Published: 2017-05-23

 23.5.2017 EN Official Journal of the European Union L 134/23 COUNCIL DECISION (EU) 2017/876 of 18 May 2017 on the accession of the European Union to the International Cotton Advisory Committee (ICAC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 207(3) and (4), in conjunction with Article 218(6) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament (1), Whereas: (1) The Union is a member of a number of international commodity bodies, but it is not a member of the International Cotton Advisory Committee (ICAC). (2) On 27 April 2004, 27 May 2008 and 10 May 2010 the Council, in its Conclusions on the EU Action Plan on agricultural commodity chains, dependency and poverty, on the EU-Africa Partnership in support of cotton-sector development and on enhancing Union action in the area of commodities, respectively, invited the Commission to consider Union membership of the ICAC. (3) On 16 September 2013 the Council authorised the Commission to negotiate, on behalf of the Union, the accession of the Union to the ICAC in accordance with Sections 1 and 2 of Article II of the ICAC Rules and Regulations, stating that membership of the ICAC is in the interest of the Union, owing to the significance of cotton to the Union's agricultural and industrial economy and trade businesses. The Union is a producer of cotton and has evolved from a net cotton importer to, as of 2009, a net cotton exporter. Furthermore, the Union textiles and clothing industry is a major user of cotton cloth. Cotton is also an important area for European development cooperation, the Union remaining one of the main donors to the African cotton sector. (4) The Union will pay a contribution in accordance with Section 2 a.(2)(c) of Article II of the ICAC Rules and Regulations. The Union cannot be held liable for any current or future financial arrears of any members of the ICAC. (5) It is necessary for Protocol 4 on cotton (2), annexed to the 1979 Act of Accession, to continue to be taken into account after the Union's accession to the ICAC. (6) The Union should therefore accede to the ICAC, HAS ADOPTED THIS DECISION: Article 1 The accession of the European Union to the International Cotton Advisory Committee is hereby approved on behalf of the Union. The ICAC Rules and Regulations are attached to this Decision. Article 2 The President of the Council shall designate the person(s) empowered to make, on behalf of the Union, the communication referred to in Section 2 a. of Article II of the ICAC Rules and Regulations. Article 3 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 18 May 2017. For the Council The President C. ABELA (1) Consent of 16 May 2017 (not yet published in the Official Journal). (2) OJ L 291, 19.11.1979, p. 174. Table of Contents ARTICLE I TERMS OF REFERENCE 26 ARTICLE II MEMBERSHIP 26 ARTICLE III ADVISORY COMMITTEE 28 ARTICLE IV STANDING COMMITTEE 28 ARTICLE V OFFICERS OF THE STANDING COMMITTEE 30 ARTICLE VI SUBCOMMITTEES OF THE STANDING COMMITTEE 31 ARTICLE VII SECRETARIAT 32 ARTICLE VIII FISCAL PROCEDURES 33 ARTICLE IX PROVISION OF INFORMATION 34 ARTICLE X LANGUAGES 35 ARTICLE XI VOTING 36 ARTICLE XII COOPERATION WITH OTHER ORGANIZATIONS 36 ARTICLE XIII AMENDMENTS 36 ARTICLE XIV SUPERSESSION 36 Office of the Secretariat 1629 K Street NW Suite 702 Washington DC 20006 USA Telephone: (202) 463-6660 Fax: (202) 463-6950 Email: secretariat@icac.org RULES AND REGULATIONS of the INTERNATIONAL COTTON ADVISORY COMMITTEE As adopted by the 31st Plenary Meeting  June 16, 1972 (With amendments through December 11, 2015 at the 74th Plenary Meeting) ARTICLE I  TERMS OF REFERENCE The functions of the International Cotton Advisory Committee (hereinafter referred to as ICAC) are: a. To observe and keep in close touch with developments affecting the world cotton situation. b. To collect, disseminate, and keep complete, authentic and timely statistics and other information relating to world production, trade, consumption, stocks and prices of cotton; and other textile fibers, or of textiles, insofar as they affect the cotton economy and do not duplicate assignments that Members have given to other international bodies. c. To suggest to Members of the ICAC, as and when advisable, any measures the ICAC considers suitable and practicable for the furtherance of international collaboration directed towards developing and maintaining a sound world cotton economy. d. To be the forum for international discussions on matters related to cotton prices, without, however, prejudicing discussions currently being carried on elsewhere, for example, in the UNCTAD. Such discussions should take place regularly both in the Standing Committee and at annual Plenary Meetings. ARTICLE II  MEMBERSHIP Section 1  Eligibility for Membership a. Membership in the ICAC is open to all members of the United Nations or of the Food and Agriculture Organization of the United Nations, expressing an interest in cotton. b. Any other government expressing an interest in cotton shall be eligible to apply for membership. Section 2  Accession to Membership: Commitments of Acceding Members Accession to the ICAC shall be governed by the following procedures: a. An applicant shall address a communication to the Executive Director stating: (1) It has an interest in cotton; (2) It is prepared to fulfill the obligations of membership with respect to: (a) The acceptance of the Rules and Regulations of the ICAC in effect at that time, (b) The submission of information concerning the cotton situation and related matters in accordance with the prescribed requirements of the ICAC and any work programs that may be approved from time to time, and (c) The payment of its assessments. b. The Standing Committee or the Advisory Committee, as applicable, shall thereupon consider the communication of the applicant c. Normally the accession of an applicant qualifying for membership under the provisions of Section 1 a. of this article shall be confirmed at the next meeting of the Standing Committee. However, should the matter of accession be raised at a Plenary Meeting the Advisory Committee shall confirm the accession. d. Application for membership under the provisions of Section 1 b. of this article shall be considered by the Advisory Committee. e. Whenever it confirms or approves the admission of an applicant to membership in the ICAC, the Standing Committee or Advisory Committee shall, at the same time, confirm the amount of the financial contribution assessed to such Member in the year of its accession in accordance with the provisions of Section 4 c. of this article. f. The Executive Director shall notify the applicant concerned in writing of the action taken. Section 3  Withdrawal from Membership The withdrawal of any Member in the ICAC shall be governed by the following procedure: a. Any Member desiring to withdraw shall address a communication to the Executive Director to that effect, stating the date on which it is desired to make the withdrawal effective, which shall be at least 30 days after receipt of the notice by the Executive Director. b. The Executive Director shall inform the Advisory Committee or the Standing Committee, as applicable, of any withdrawal and, in acknowledging the withdrawal, shall notify the Member concerned of its financial status with the ICAC. Section 4  Financial Obligations of Members a. The assessment of each Member shall be the sum rounded to the nearest $100 of: (1) A basic contribution: 40 percent of the total assessments shall be shared equally between Members, and (2) A pro rata contribution: the total of the pro rata contributions shall equal budgetary demands less the sum of the equal contributions. The pro rata contribution shall be assessed on the basis of average trade in raw cotton (exports plus imports) in the four most recent cotton years (August-July) ended prior to the ICAC fiscal year to which contributions are applicable. b. Assessments shall be due on July 1 each year and payable during the following three months of the ICAC's fiscal year. Each payment received from a Member shall be applied against the longest out- standing debt due the ICAC from that Member. c. The initial assessment of a Member in the ICAC shall be calculated as provided in Section 4 a. of this article. Such initial assessment shall be prorated according to the number of full quarters remaining in the ICAC's fiscal year. The pro rata contribution shall be determined by the relationship of the average trade that was used in determining the pro rata contributions last assessed for existing Members. d. The initial assessment of a Member shall be due on the date on which its accession becomes effective and payable during the following three months. e. On withdrawal or suspension of a Member, no remission or refund shall be made of any part of its assessment for the ICAC's fiscal year during which the withdrawal takes place. Any unpaid assessment for that year shall become payable on the date when the Executive Director receives the communication referred to in Section 3 a. of this article. f. If the assessment of a Member is in arrears for twelve months, except for a minimal amount, not to exceed 15 percent of its current annual assessment, the Executive Director shall notify the Member concerned that, unless payment is received within six months after the date of notification, the provision of documents and other services will be discontinued thereafter. If payment is still not received after a further six months, the membership of that Member shall be suspended. g. A Member that has withdrawn under the provisions of Section 3 of this article or whose membership has been suspended under Section 4 f., shall not be readmitted to membership until at least one-fifth of all debts due the ICAC from that Member have been paid. Its membership shall continue only if no additional arrears accumulate while its debt to the Committee is being repaid in full, and only if the Member continues to pay its debt to the Committee in installments of not less than one-fourth of the remainder per year. ARTICLE III  ADVISORY COMMITTEE Section 1  Definition In these Rules and Regulations the words Advisory Committee mean ICAC meeting in plenary session. Section 2  Frequency and Location of Meetings Meetings of the Advisory Committee shall be held at the invitation of Members. Normally, regular meetings shall be held at least once per calendar year. Additional meetings may be called by the Standing Committee. Invitations to host plenary meetings cannot be accepted from Members that are more than one year in arrears in the payment of assessments to the ICAC. Meetings of the Advisory Committee shall alternate as much as possible between cotton exporting and cotton importing Members. As the seat of the organization is in the United States of America, meetings should be held more frequently there than in other Members and generally at intervals of not more than five years. Section 3  Attendance at Meetings An invitation from a Member to the ICAC offering to host a meeting of the Advisory Committee shall be extended with the understanding that delegations from all Members are entitled to attend and participate in the meeting, if they so desire. The Committee itself may issue the invitations to the Members. Section 4  Procedure at Meetings a. At each meeting of the Advisory Committee, the Conference Chair shall be designated by the host Member. The Chair of the Standing Committee will serve as First Vice Chair. The host Member may designate one or more other vice chairs. The Conference Chair shall normally preside at meetings of the Steering Committee and Plenary Sessions. Other Committees shall designate their own Chair and Vice Chairs. b. The Executive Director of the ICAC shall serve as Secretary General and may appoint one or more Associate Secretaries General. Should the Executive Director be unavailable, the host Member shall designate the Secretary General. c. Each Member shall notify the Executive Director as soon as possible of the names of its representatives, alternates, and advisors and such other information, including the designation of a head of delegation, as may be required for registration. d. During the discussions on any matter, any Member may raise a point of order and may move the closure or adjournment of the debate. In each case, the presiding officer shall immediately state his or her ruling, which shall stand unless overruled by the meeting. Section 5  Terms of Reference a. To appoint an Executive Director and to determine his or her basic contract and emoluments. b. To consider and act on any other matter within the terms of reference of the ICAC. ARTICLE IV  STANDING COMMITTEE Section 1  Relationship to Advisory Committee a. Between Plenary Meetings, the Advisory Committee shall be represented at Washington D.C by a Standing Committee, which shall be subordinate to it. b. The Advisory Committee may delegate authority on specific matters to the Standing Committee. The Advisory Committee may modify or withdraw any such delegation of authority. c. All actions taken by the Standing Committee may be reviewed by the Advisory Committee. d. The Chair of the Standing Committee shall report at each meeting of the Advisory Committee on the activities of the Standing Committee since the last meeting. Section 2  Membership All Members of the ICAC are eligible to serve on the Standing Committee. Section 3  Competence, Duties, and Responsibilities a. Substantive (1) To constitute a medium for exchange of views in regard to current and prospective developments in the international cotton situation. (2) To give practicable effect to all directions, decisions, and recommendations of the Advisory Committee. (3) To prepare work programs. (4) To see that the work programs are carried out insofar as the finances of the ICAC will permit. This responsibility shall involve, but not necessarily be limited to: (a) Determination of the number, nature and distribution of reports and publications to be issued. (b) Assignments to the Secretariat or to the appropriate subcommittee of those items in the approved work program that it does not wish to reserve for itself. (c) Improvement of statistics. (d) Public relations. (5) To prepare an agenda and timetable for the Advisory Committee and to make recommendations for consideration by that Committee. The agenda should include the date and place of the next meeting of the Advisory Committee. (6) To establish practicable cooperation with the United Nations, the Food and Agriculture Organization of the United Nations, the International Institute for Cotton, and other international organizations concerned with matters of interest to the ICAC. b. Financial To oversee the finances of the ICAC. This responsibility shall include, but not necessarily be limited to, adoption of a budget of expenditures and a scale of assessments from Members for the ICAC's next fiscal year. c. Administrative (1) To create and maintain at Washington D.C a Secretariat, which shall comprise an Executive Director and his or her staff. (See Article VII.) (2) To employ such staff as it may deem necessary for the purpose, having in mind the desirability of drawing qualified personnel as broadly as possible from participating Members. (3) To appoint a new Executive Director and determine the terms of his or her employment in the event of a need in the interim period between meetings of the Advisory Committee. (4) To define, as it finds necessary for the efficient conduct of business, the duties and responsibilities of any of its officers or of the Secretariat. (5) To recommend amendments to these Rules and Regulations. Section 4  Assignment of Work The Standing Committee may assign work to any subcommittee on matters coming within the competence of that subcommittee. Section 5  Procedures of the Standing Committee a. General (1) Meetings shall be held at the call of the Chair or the Executive Director, at the request of any Member, or by decision of the Standing Committee. (2) Notice of at least 10 days shall normally be given. (3) Meetings shall be held in private unless the Standing Committee decides otherwise. b. Quorum (1) Presence of delegates from one third of the Members shall constitute a quorum. (2) In the absence of a quorum the meeting shall proceed if at least eight Members are represented. However, the minutes shall identify which decisions, if any, were adopted in the absence of a quorum and which Member, if any, abstained in their adoption. (3) Any such decisions shall normally become binding. However, Members who were either absent or reserved their position may express their opposition within a period of ten days from the date of the provisional minutes and if the number of those opposing the decision is greater than those who supported the decision at the meeting, the decision will be overturned, which fact shall be reported in the final minutes. c. Agenda (1) Adoption of an agenda shall be the first order of business at all meetings. (2) A provisional agenda shall be prepared by the Executive Director and shall be transmitted to all Members with the notice of the meeting. An item can be placed on the provisional agenda by any Member by notifying the Executive Director at least one week prior to the meeting. (3) An item can be added to the agenda during a meeting unless opposed by a majority of those Members present. However, any action taken on this item shall require unanimity for its adoption at that meeting. (4) Any proposal newly introduced during a meeting shall require unanimity for its adoption at that meeting. d. Minutes (1) Provisional minutes of meetings shall be prepared in summary form. A verbatim record shall be prepared only when requested by the Executive Director, an officer, or a Member. (2) Anyone present at a meeting shall have the right to revise material concerning or attributed to him. Any changes shall be notified to the Secretariat within 10 days of the meeting. (3) Thereafter the final minutes shall be distributed to all Members. ARTICLE V  OFFICERS OF THE STANDING COMMITTEE Section 1 a. The officers of the Standing Committee shall be Chair, First Vice Chair, and Second Vice Chair. b. The officers of the Standing Committee shall be elected at each regular Meeting of the Advisory Committee. They shall hold office until the election of their successors. c. In the election of the officers of the Standing Committee, the Advisory Committee shall take into account: (i) rotation on as broad a geographical basis as possible; (ii) giving adequate representation both to cotton importing and cotton exporting Members; (iii) ability, interest, and participation in the work of the Committee. d. Officers shall serve without compensation from the ICAC. No expenses of the officers shall be paid by the ICAC, unless the Standing Committee decides otherwise for particular and specific assignments involving travel costs. Section 2  Term of Office Officers of the Standing Committee shall be elected for one year. In exceptional circumstances, they may be re-elected for one additional term. When practicable, the First Vice Chair will be nominated to succeed the outgoing Chair and the Second Vice Chair nominated to succeed the First Vice Chair. Section 3  Procedures Relating to Elections A nominating committee, open to all Members, shall be convened no later than four months prior to the Plenary Meeting. The nominating committee will elect its own Chair. The nominating committee shall report to the Standing Committee which will then make appropriate recommendations to the Advisory Committee. Delegates to the Standing Committee representing Members that are more than one year in arrears in the payment of assessments to the ICAC at the time of the meeting of the nominating committee shall not be eligible for nomination as Standing Committee officers. Section 4  The Chair a. The Chair shall be the principal presiding officer and ex-officio a member of all subcommittees and working groups. b. If for any reason the Chair cannot complete his or her term of office, the First Vice Chair shall become Chair ad interim for the period until a new Chair is elected. Section 5  Vice Chairs a. The First Vice Chair shall preside over meetings of the Standing Committee in the absence of, or at request of, the Chair. b. The Second Vice Chair shall preside over meetings of the Standing Committee in absence of, or at re- quest of, the Chair and/or First Vice Chair. c. If for any reason the First Vice Chair cannot complete his or her term of office, or if the position is vacated by reason of his or her having become Chair ad interim in accordance with Section 4 b. of this article, the Second Vice Chair shall automatically become First Vice Chair ad interim for the period until a new Vice Chair is elected. ARTICLE VI  SUBCOMMITTEES OF THE STANDING COMMITTEE Section 1  The Standing Committee The Standing Committee may establish subcommittees or working groups, prescribe their terms of reference, and terminate or discharge them. Section 2  Subcommittees Membership in any subcommittee or working group shall be open to all Members of the Standing Committee. Section 3  Competence, Duties, and Responsibilities of the Subcommittees a. Each subcommittee: (1) Shall be responsible to the Standing Committee for work assigned to it by the Advisory Committee or by the Standing Committee. (2) May bring any other matter within its competence to the attention of the Standing Committee. (3) Shall elect its own Chair and Vice Chair. If, for any reason, the Chair of any subcommittee is unable to continue in this capacity, the Vice Chair of that subcommittee shall become chair and the subcommittee shall elect a new Vice Chair. (4) May prescribe its own rules of procedure, formal or informal. ARTICLE VII  SECRETARIAT Section 1 The Secretariat shall be headed by an Executive Director who shall be a full time paid employee and shall hold office during the period of his or her contract of employment. a. It shall be a condition of his or her employment that he shall not hold any substantial financial interest that would prejudice the conduct of the affairs of the ICAC and that he or she shall not seek or receive instructions from any authority outside the ICAC. b. The Executive Director shall receive equal treatment with other members of the Secretariat in all matters, except for determination and implementation of cost of living adjustments to salaries and contributions to retirement benefits which will in the case of the Executive Director be determined by the UN system. c. The Executive Director (1) Shall be: (a) Treasurer of the ICAC, but without personal financial liability in the normal discharge of such duties; (b) Secretary General of the Advisory Committee; (c) Secretary of the Standing Committee and its subordinate bodies, unless he or she delegates responsibilities to a member of the staff; (d) Custodian of all records of the ICAC; (e) In charge of the staff of the Secretariat. (2) Shall have: (a) Full responsibility for the work program assigned to the Secretariat; (b) Responsibility for the preparation of agenda; timetables; technical documents; proceedings, notices and minutes of meetings; (c) Responsibility for matters of protocol and for communication with Members, other international bodies, and with national bodies interested in the work of the ICAC. (3) Shall: (a) Represent the Standing Committee in arrangements with the host Members for meetings of the Advisory Committee: (b) Assign technical assistance to committees at meetings of the Advisory Committee in consultation with the host Members; (c) Prepare for the consideration of the Standing Committee an annual detailed budget to include the following headings: Salaries; pension contributions; travel and subsistence; office equipment; rent and rates, providing an indication of the staff resources to be devoted to administrative, technical and other activities. (d) Prepare for the consideration of the Standing Committee a proposed scale of assessments. (e) Provide on a quarterly basis details of expenditure to date against the approved budget. (4) Shall be responsible for such other duties or responsibilities as are assigned to him or her from time to time by the Advisory Committee or by the Standing Committee. Section 2 It shall be the responsibility of the Secretariat a. To request from Members the information detailed in Article IX as well as such special information as may be requested by the Advisory Committee or by the Standing Committee. b. To develop and maintain arrangements for the exchange of information relative to the work of the ICAC with non-member governments, other international organizations, and private bodies. c. To prepare, publish, and distribute a Quarterly Statistical Bulletin [the frequency of this publication was changed to twice a year by action at the 43rd Plenary Meeting], a Monthly Review of the World Situation [the frequency of this publication was changed to every other month by action at the 43rd Plenary Meeting], and a Press Release based thereon, in accordance with rules prescribed by the Advisory Committee or by the Standing Committee. d. To prepare such other reports and analyses as may be requested by the Advisory Committee, the Standing Committee, the subcommittees, or working groups established pursuant to Article VI, Section 1. e. To notify Members of meetings of the Advisory Committee, the Standing Committee and the subcommittees. The Executive Director shall decide whom to notify of other meetings. Section 3 a. Press releases or other documents purporting to express the views or opinions of the ICAC may be issued only with the approval of the Advisory Committee or of the Standing Committee, as appropriate. b. Statements or articles published by the Secretariat on its own initiative shall bear a disclaimer of any responsibility on the part of the ICAC. Section 4 It shall be the responsibility of Members to designate a coordinating agency which shall serve as principal point of contact with the Secretariat. ARTICLE VIII  FISCAL PROCEDURES Section 1 The ICAC fiscal year shall begin July 1st. Section 2 For each fiscal year a budget of expenditures and a scale of assessments of Members shall be submitted by the Executive Director to the Standing Committee, which shall be entitled to amend them in whole or in part and whose action thereon shall be final unless modified by the Advisory Committee. Section 3  Accounts a. Expenditures shall be debited to the accounts of the fiscal year in which payments are actually made. b. Receipts shall be credited to the accounts of the fiscal year in which funds are actually received. c. The Secretariat shall prepare and submit to the Standing Committee quarterly statements of the current financial position of the ICAC as of September 30, December 31, March 31 and June 30. Section 4  Audits a. The Standing Committee shall retain an auditor of recognized standing and cause the accounts of the ICAC to be audited at least once a year. b. Upon any change in incumbency in the office of the Executive Director, the Standing Committee may cause a special audit to be made. c. Each auditor's report shall be submitted to the Standing Committee and Coordinating Agencies for approval at the next meeting of the Standing Committee following receipt of the report by the Secretariat. Section 5  Funds a. Unless otherwise directed by the Standing Committee, all funds received by the ICAC shall go into a Working Fund. The Standing Committee shall determine from time to time a threshold dollar amount for checks written on the Working Fund by the Secretariat, at or above which written approval from the Chair of the Standing Committee is required. No individual, including the Executive Director, may sign a check drawn on any of the Committee's accounts to him or herself. b. A Reserve Fund is authorized in the amount to be fixed from time to time by the Standing Committee. Withdrawals from the Reserve Fund may be authorized by the Standing Committee, but only when the monies available in the Working Fund are inadequate to cover commitments or liabilities of the ICAC. Each withdrawal from the Reserve Fund must be authorized in specific amount and timing. Section 6  Investment Funds in excess of current requirements may be invested in prime short-term income-bearing dollar securities or may be deposited in federally-insured interest-bearing accounts, as directed by the Standing Committee. Section 7  Disposal of Assets a. Office furnishings and equipment no longer required by the ICAC may be disposed of in accordance with procedures approved by the Standing Committee. b. If at any time dissolution of the ICAC appears imminent, the Standing Committee shall decide how best to meet the outstanding financial obligations of the ICAC and to dispose of any remaining assets. c. Any assets remaining, after all financial obligations have been met shall be prorated to Members whose assessments are fully paid in proportion to the amount actually contributed by each during the current and preceding three fiscal years. Section 8  Retirement Plan a. The Standing Committee is authorized to establish a retirement plan for full time members of the Secretariat. b. If such a plan is established, (1) The ICAC shall make annual contributions to the plan at least equal to, but no more than double, the annual contributions of participating employees. (2) The plan may be modified or discontinued by the Standing Committee. In case the plan is dis- continued or the ICAC is dissolved, each participating employee shall receive a refund, both of the employee's contributions and ICAC's contributions on the employee's behalf with interest accrued thereon. ARTICLE IX  PROVISION OF INFORMATION Section 1 Members, through their coordinating agencies, shall supply such available information as may be required to carry out the work program. Such information shall be sent directly to the Secretariat by the most expeditious means as soon as it becomes available. Section 2 The following information shall be furnished each month unless otherwise indicated, except that data on regulations shall be sent only when a change is made or when specifically requested by the Secretariat. a. Quantities of lint cotton in local units including, where feasible, a breakdown into the following staple lengths: under 3/4 ³, 3/4 ³ to 1-3/8 ³, 1-3/8 ³ and over, or their metric equivalents. (1) Stocks classified by country of growth, at the end of each month: (a) in mills and other consuming establishments, (b) in public and private warehouses, in transit, and at all other locations. (2) Ginnings (or pressings), (3) Imports, classified by country of growth or, if not available, by country of origin, (4) Consumption, classified by country of growth, when feasible: (a) in spinning mills and other factories, (b) in households (annual estimate). (5) Burned or otherwise destroyed (annual estimate), (6) Exports, classified by country of destination, and where possible by variety, (7) Re-exports, classified by country of destination. b. Indications of anticipated production such as area of cotton to be planted, fertilizer sales, planting seed distribution, intentions of farmers to plant cotton, governmental area controls and goals. c. Forecasts and estimates of areas planted and harvested, yields, and production by varieties, as soon as available, and at least once at time of plantings and once when crop matures. Crop information should preferably be in terms of lint cotton but where only seed cotton data are available some indication of lint outturn should be supplied. d. Monthly, quarterly, or yearly statistics, whichever is more convenient, on production, imports by country of origin and exports by country of destination, preferably in quantity units, of cotton yarn and piece goods. e. Coordinating agencies are asked to report promptly, exclusive of the regular monthly report, all changes in Members' regulations which affect cotton. Section 3 Members shall cooperate with the Secretariat in supplying available information where made necessary by the work program on production, imports, exports and prices of man-made cellulosic and non-cellulosic fibers and piece goods. ARTICLE X  LANGUAGES Section 1 The official and working languages of the ICAC shall be English, French, Spanish, Russian and Arabic. Section 2 For meetings of the Advisory Committee: a. The Standing Committee shall decide what interpreting facilities the ICAC will provide. The ICAC shall not incur unbudgeted expenses in connection with these facilities. b. Formal statements by Members shall be submitted in at least one official language. Section 3 For practical purposes only, the English language normally will be used in meetings of the Standing Committee and subordinate bodies. Section 4 a. The following shall be published in English, French and Spanish:  Summary records of discussions in meetings of the Advisory Committee  Monthly Review of the World Cotton Situation [the frequency of this publication was changed to every other month by action at the 43rd Plenary Meeting]  Minutes of the Standing Committee [translation into French and Spanish was suspended by action at the 43rd Plenary Meeting] b. The following shall be published in all official languages:  Annual Review of the World Cotton Situation  Report of the Chair of the Standing Committee  Report of the Executive Director  Final statement of the Plenary Meeting c. The Standing Committee shall determine what other documents of a substantive nature are to be printed in the various languages considering their usefulness to Members and budget implications. ARTICLE XI  VOTING Section 1 a. In their decision making the Advisory Committee and the Standing Committee shall strive for unanimity. b. In the event that a consensus cannot be achieved in the Standing Committee, the matter under consideration may be referred to the Advisory Committee, unless it is specified in these or otherthe ICAC regulations, that the matter shall be put to a vote in the Standing Committee. The Advisory Committee shall proceed by consensus. In the event of a consensus not being achieved in the Advisory Committee, the matter shall be put to a vote at the request of any Member, in which case the adoption of any recommendation or proposal shall require the approval of a two-thirds majority of Members present and voting. c. Each Member shall be entitled to one vote. d. An abstention shall not be considered as a vote. e. Voting normally shall be by a show of hands unless the majority of Members present and voting request roll call. A secret ballot shall be taken when requested by any Member. ARTICLE XII  COOPERATION WITH OTHER ORGANIZATIONS Section 1 a. The ICAC shall cooperate with other organizations, public or private, national or international. The Standing Committee shall determine the organizations and the nature and extent of such cooperation. b. These organizations, as well as non-member governments and the public, may, with the approval of the host Member, be invited to attend sessions of the Advisory Committee. Participation in the meetings shall be on such terms as the Advisory Committee or the Standing Committee may prescribe. ARTICLE XIII  AMENDMENTS These Rules and Regulations may only be amended by the Advisory Committee unless specifically referred for amendment to the Standing Committee. ARTICLE XIV  SUPERSESSION These Rules and Regulations adopted June 16, 1972 supersede any prior act, resolution, or Rules and Regulations inconsistent with their provisions. Index Advisory Committee 1-9, 12-13 Agenda 5-6, 8 Assessment 2-3, 5, 7-10 Budget 2, 5, 8-9, 12 Chair (The) 3-5, 7, 10, 12 Cooperation 5, 13 Coordinating Agency 9 Executive Director 1-6, 8-10, 12 Finances 4-5 Funds 9-10 Information 1-2, 4, 9, 11 Languages 12 Membership 1-4, 7 Minutes 5-6, 8, 12 Plenary Meeting 1-4, 7, 9, 12 Quorum 5 Secretariat 4-6, 8-11 Secretary General 3, 8 Standing Committee 1-10, 12-13 Steering Committee 3 Vice Chair 3, 6-7 Voting 12-13 Work Program 2, 4, 8, 11